                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF OREGON
                                          PORTLAND DIVISION
PACIFIC GULF SHIPPING CO.,       §                     Case No.      3:18-CV-02076-MO
                                 §
                  Plaintiff,     §
                                 §
v.                               §                     DECLARATION
                                 §
ADAMASTOS SHIPPING & TRADING §
S.A., VIGOROUS SHIPPING &        §                     IN ADMIRALTY
TRADING S.A., BLUE WALL SHIPPING §
LTD., and PHOENIX SHIPPING &     §
TRADING S.A.,                    §
                                 §
                  Defendants.    §

        My name is Efstahios Gourdomichalis. I am over the age of 21 years, and am fully capable

and competent of making this declaration, I have personal knowledge of the facts below, and

declare that the following facts are true and correct under penalty of perjury under the laws of the

United States of America pursuant to Title 28 U.S.C. Section 1746.

        1. My business address is 47-49 Akti Miaouli, Piraeus, Greece GR-18536.

        2. I am the Secretary and Treasurer of Vigorous Shipping & Trading S.A. (“Vigorous

            Shipping”).

        3. I am authorized to make this declaration on behalf of Vigorous Shipping in the above-

            captioned matter.

        4. Vigorous Shipping is incurring the following charges on a daily basis in U.S. Dollars

            as a result of the seizure:

                a. Daily loss of profit (daily hire)         $12,000.00

                b. Dockage/Security per day                  $3,663.00


147286.06507/115713050v.1
                c. Agency Cost per extra day                 $475.00

                d. Low sulphur mgo consumption
                   per day 4,1mt X 748USD                    $3,066.80
                                                             ---------------

                e. Total daily costs:                        $19,204.80


            At the time of the Court’s scheduled hearing on December 12, 2018, the vessel had

            been under seizure for approximately 9 days. The estimated costs incurred by that time

            are $172,843.20.


        5. Based upon the above, in the event the Court sets a thirty-day discovery timeframe

            from December 17, 2018 through January 16, 2019, I would estimate that Vigorous

            Shipping will incur the following charges on a daily basis. At the same time, I

            respectfully request that the Court instruct Pacific to post a bond at 150% of the

            following amount to account for additional costs which may arise over the next month

            beyond those outlined herein.


                a. 12/3/18 – 12/12/18:        $172,843.20


                b. 12/13/18 – 1/16/19:        $20,000 p/d [approx.] x 35 days = $700,000


                c. TOTAL:                    $872,843.20


                d. Plus 150%                 $1,309,264.20


        6. The costs referenced above only represent Vigorous Shipping’s direct costs arising out

            of the detention. As the Court is aware, the Vessel is currently laden with a cargo of

            wheat that is destined for delivery to Yemen. See Dkt. 33. The value of the cargo is

                                                2

147286.06507/115713050v.1
                       r e port e dl y i n t h e r a n g e of $ 1 3, 0 0 0, 0 0 0 . I u n d erst a n d t h at t h e c ar g o f a c es t h e ris k of

                       s p oli ati o n / d eteri or ati o n wit hi n t h e n e xt m o nt h.

               7. If t h e c ar g o at iss u e is d estr o y e d, or t h e c h art er er t er mi n at es t h e c h art er a gr e e m e nt, t h e n

                       Vi g or o us S hi p pi n g will n ot b e a bl e t o e ar n fr ei g ht i n t h e a m o u nt of $ 3, 0 0 0, 0 0 0 t h at w as

                       e ar m ar k e d f or t his s p e cifi c v o y a g e.




E x e c ut e d o n t his                 1 7 d a y of D e c e m b er, 2 0 1 8.



                                                                 [ D e cl ar a nt]




                                                                                 3

1 4 7 2 8 6. 0 6 5 0 7/ 1 1 5 7 1 3 0 5 0 v. 1
